Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  161140 & (20)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161140
                                                                   COA: 351013
                                                                   Wayne CC: 00-008732-FC
  DERICO J. THOMPSON,
             Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the February 20, 2020
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal and the motion for appeal bond remain
  pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2020
         t0929
                                                                              Clerk